DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 3-7 and 11-13 in the reply filed on February 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are read on the cited prior art; claims 8-10 are therefore considered in this office action. 
Accordingly, claims 1-13 and 20 are considered and claims 14-19 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiji et al. (Hiji, US 5,872,609) in view of JP 3090077 (JP’077, see also Patent Translate).
Re claim 1: As shown in Figs. 3A and 3B (see also Figs. 1, 2 and 5B), Hiji discloses a dimming panel, comprising a transparent base substrate 12 (see also Fig. 5B) and a dimming cell 50 (light control layer) disposed on the transparent base substrate 12,

Hiji discloses that, in Fig. 3A, when no voltage is applied, a difference in refractive is caused between the layers 55 and 56. In contrast, in Fig. 3B, when voltage is applied between the electrodes 41 and 42, an electric field is applied to the refractive structure 50, the liquid crystal molecules in the layers 55 and 56 are oriented in the same direction (Z). Therefore, there is no difference in refractive index between the layers 55 and 56 (co. 11, lines 17-35).
Accordingly, it is clear that a refractive index difference between any two adjacent film layers in the at least two film layers 55 and 56 is variable under an action of an electric field applied by the electric field structure 41/42.
Hiji does not disclose the dimming panel comprising a plurality of dimming cells.
As shown in Fig. 4, JP’077 discloses a dimming panel comprising a plurality of dimming cells 12, 13, 14 in order to separately produce three types of light wavelengths (paragraph 41).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of dimming cells in order to separately produce three types of light wavelengths.
Re claim 2: The dimming panel according to claim 1, wherein the refractive index difference between any two adjacent film layers is positively correlated with an intensity of the electric field applied by the electric field structure (col. 12, lines 33-40).
Re claim 3: The dimming panel according to claim 1, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprise at least one dimming cell group, each dimming cell group comprising at least one of the dimming cells, and the at least one dimming cell group one-to-one corresponding to at least one colored light R, G or B (paragraph 40).

Re claim 4: The dimming panel according to claim 3, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprise three dimming cell groups comprising a first dimming cell group 12 corresponding to first colored light R, a second dimming cell group 13 corresponding to second colored light G, and a third dimming cell group 14 corresponding to third colored light B (paragraph 40).
Re claim 5: The dimming panel according to claim 4, wherein, as shown in Figs. 4 and 6 of JP’077, with the modification, it is obvious that the transparent base substrate is provided with a plurality of pixel areas 12, 13, 14, each of the pixel areas comprising at least one dimming cell in the first dimming cell group 12, at least one dimming cell in the second dimming cell group 13, and at least one dimming cell in the third dimming cell group 14.
Re claim 6: The dimming panel according to claim 1, wherein Hiji discloses that at least one film layer of any two adjacent film layers 55 and 56 in the refractive structure comprises an electro-optic effect material (nematic liquid crystal, col. 7, lines 7-12).
Re claim 7: The dimming panel according to claim 6, wherein the electro-optic effect material comprises at least one of dinydrogen phosphate, button acid, potassium dihydrogen phosphate, gallium arsenide, graphene, liquid crystal, and liquid crystal polymer (nematic liquid crystal, col. 7, lines 7-12).
Re claim 8: The dimming panel according to claim 1, wherein, as shown in Figs. 1A and 1B, the electric field structure 50 comprises a first electrode 43 and a second electrode 44, the first electrode 43 and the second electrode 44 being disposed on a same side of the refractive structure 50.
Re claim 9: The dimming panel according to claim 8, wherein the first electrode 43 and the second electrode 44 are disposed on the same layer.
Re claim 10: The dimming panel according to claim 8:
As shown in Fig. 1A of Hiji, the first electrode and the second electrode are not disposed on different layers. However, it would have been obvious to one having skill in the art at the time the invention was made to dispose the first electrode and the second electrode on different layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 11: The dimming panel according to claim 1, wherein, as shown in Figs. 3A and 3B, the electric field structure 50 comprises a first electrode 41 and a second electrode 42, the first electrode 41 and the second electrode 42 being disposed on two sides of the refractive structure 50.
Re claim 12: The dimming panel according to claim 1, wherein the refractive structure 50 comprises at least four film layers laminated as shown in Figs. 1-3.
Re claim 13: The dimming panel according to claim 1, wherein, as shown in Fig. 4 of JP’077, the plurality of dimming cells comprise at least one dimming cell group, each dimming cell group comprising at least one of the dimming cells, and the at least one dimming cell group one-to-one corresponding to at least one colored light R, G or B (paragraph 40).
With the modification, it is obvious that in the dimming cell of any dimming cell group of the at least one dimming cell group, the refractive index difference between any two adjacent film layers in the refractive structure with respect to the colored light corresponding to the any dimming cell group is variable under the action of the electric field applied by the electric field structure.
Fig. 4 of JP’077 shows that the plurality of dimming cells comprise three dimming cell groups comprising a first dimming cell group 12 corresponding to first colored light R, a second dimming cell group 13 corresponding to second colored light G, and a third dimming cell group14  corresponding to third colored light B (paragraph 40).

Re claim 20: As shown in Figs. 3A and 3B (see also Figs. 1, 2 and 5B), Hiji discloses a control method of a dimming panel, applicable to controlling a dimming panel, wherein the dimming panel comprises a transparent base substrate 12 and a dimming cell 50 disposed on the transparent base substrate 12; wherein the dimming cells comprises a refractive structure 50 and an electric field structure 41/42 disposed outside the refractive structure 50 (Fig. 3B), the refractive structure 50 comprising at least two film layers 55 and 56 laminated, a refractive index difference between any two adjacent film layers in the at least two film layers being variable under an action of an electric field applied by the electric field structure (col. 7, lines 18-35).
Hiji does not disclose the dimming panel comprising a plurality of dimming cells.
As shown in Fig. 4, JP’077 discloses a dimming panel comprising a plurality of dimming cells 12, 13, 14 in order to separately produce three types of light wavelengths (paragraph 41).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of dimming cells in order to separately produce three types of light wavelengths.
As shown in Fig. 3B, it is obvious that the method comprises:
acquiring a control signal; and
controlling the electric field structure 41/42 of at least one dimming cell 50 to apply an electric field to the refractive structure 50 according to the control signal, such that the refractive index difference between any two adjacent film layers in the refractive structure is variable (col. 7, lines 18-35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        February 26, 2022